1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9

10                      CENTRAL DISTRICT OF CALIFORNIA
11

12    CHANDLER DILLON FRENCH,                     Case No: 2:19-cv-04734-JFW (JCx)

13                                                MODIFIED STIPULATED
                                                  PROTECTIVE ORDER
14
                  Plaintiff,                      “DISCOVERY MATTER”
15
      v.                                          [SUBSTANTIVE CHANGES MADE
16                                                TO INTRODUCTION,
                                                  PARAGRAPHS 1A, 3, 8(c), 9(c), 11 &
17                                                12.3, AND EXHIBIT A]
      COUNTY OF SANTA BARBARA,
18    ET AL.,

19               Defendants.

20         Having reviewed and considered the Stipulated Protective Order, good
21   cause having been shown pursuant to Rule 26(c) of the Federal Rule of Civil
22   Procedure to enter a modified version of the Stipulated Protective Order
23   (“Protective Order” or “Order”), IT IS ORDERED that the confidential material
24   disclosed during discovery in this action is protected as follows:
25   1.    A.     PURPOSES AND LIMITATIONS
26         As the parties have represented that discovery in this action is likely to
27   involve production of confidential or private information for which special
28   protection from public disclosure and from use for any purpose other than
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                             1.
1    prosecuting this litigation may be warranted, this Court enters the following
2    Protective Order which constitutes a modified version of the Stipulated
3    Protective Order. This Protective Order does not confer blanket protections on
4    all disclosures or responses to discovery and the protection it affords from public
5    disclosure and use extends only to the limited information or items that are
6    entitled to confidential treatment under the applicable legal principles. Further,
7    as set forth in Section 12.3, below, this Protective Order does not entitle the
8    parties to file confidential information under seal. Rather, when the parties seek
9    permission from the court to file material under seal, the parties must comply
10   with Civil Local Rule 79-5 and with any pertinent orders of the assigned District
11   Judge and Magistrate Judge. See Paragraph 9 of District Judge’s Standing
12   Order.
13         B.     GOOD CAUSE STATEMENT
14         This action is likely to involve the following information or items entitled
15   to confidential treatment:
16         1      Santa Barbara County Sheriff’s Office Jail Classification records.
17         2.     Santa Barbara Sheriff’s Office policies, procedures, training
18   materials, and other material, disclosure of which may give rise to institutional
19   safety and security concerns.
20         3.     Personnel records of Defendant ANTHONY MUNETON, and any
21   other peace officer or Sheriff’s Office employee made a party to this matter, are
22   confidential and may be privileged and protected pursuant to these defendants’
23   individual rights to privacy as set forth in the California Constitution, Article I,
24   Section 1. The defense contends that treatment of peace officer personnel
25   records, which contain personal data and law enforcement related information, is
26   particularly of concern in this matter where the Plaintiff has a criminal record.
27         All of this information may be privileged or otherwise protected from
28   disclosure under the U.S. Constitution, state or federal statutes, court rules, case
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                               2.
1    decisions, or common law. Accordingly, to expedite the flow of information, to
2    facilitate the prompt resolution of disputes over confidentiality of discovery
3    materials, to adequately protect information that parties are entitled to keep
4    confidential, to ensure that the parties are permitted reasonable necessary uses of
5    such material in preparation for and in the conduct of trial, to address their
6    handling at the end of the litigation, and serve the ends of justice, a protective
7    order for such information is justified in this matter. It is the intent of the parties
8    that information will not be designated as confidential for tactical reasons and
9    that nothing be so designated without a good faith belief that it has been
10   maintained in a confidential non-public manner, and there is good cause why it
11   should not be part of the public record of this case.
12   2.     DEFINITIONS
13          2.1    Action: this pending federal law suit.
14          2.2    Challenging Party: a Party or Non-Party that challenges the
15   designation of information or items under this Order.
16          2.3    “CONFIDENTIAL” and “CONFIDENTIAL – COUNSEL’S EYES
17   ONLY” Information or Items: information (regardless of how it is generated,
18   stored or maintained) or tangible things that qualify for protection under Federal
19   Rule of Civil Procedure 26(c), and as specified above in the Good Cause
20   Statement.
21          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
22   their support staff).
23          2.5    Designating Party: a Party or Non-Party that designates information
24   or items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL” or “CONFIDENTIAL – COUNSEL’S EYES ONLY.”
26          2.6    Disclosure or Discovery Material: all items or information,
27   regardless of the medium or manner in which it is generated, stored, or
28   maintained (including, among other things, testimony, transcripts, and tangible
                             MODIFIED STIPULATED PROTECTIVE ORDER
                                               3.
1    things), that are produced or generated in disclosures or responses to discovery
2    in this matter.
3          2.7    Expert: a person with specialized knowledge or experience in a
4    matter pertinent to the litigation who has been retained by a Party or its counsel
5    to serve as an expert witness or as a consultant in this Action.
6          2.8    House Counsel: attorneys who are employees of a party to this
7    Action. House Counsel does not include Outside Counsel of Record or any other
8    outside counsel.
9          2.9    Non-Party: any natural person, partnership, corporation,
10   association, or other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: attorneys who are not employees of a
12   party to this Action but are retained to represent or advise a party to this Action
13   and have appeared in this Action on behalf of that party or are affiliated with a
14   law firm which has appeared on behalf of that party, and includes support staff.
15         2.11 Party: any party to this Action, including all of its officers,
16   directors, employees, consultants, retained experts, and Outside Counsel of
17   Record (and their support staffs).
18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         2.13 Professional Vendors: persons or entities that provide litigation
21   support services (e.g., photocopying videotaping, translating, preparing exhibits
22   or demonstrations, and organizing, sorting, or retrieving data in any form or
23   medium) and their employees and subcontractors.
24         2.14 Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL” or “CONFIDENTIAL – COUNSEL’S EYES
26   ONLY.”
27         2.15 Receiving Party: a Party that receives Disclosure or Discovery
28   Material from a Producing Party.
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                              4.
1    3.    SCOPE
2          With the exceptions noted below, the protections conferred by this
3    Protective Order cover not only Protected Material (as defined above), but also
4    (1) any information copied or extracted from Protected Material; (2) all copies,
5    excerpts, summaries, or compilations of Protected Material; and (3) any
6    deposition testimony, conversations, or presentations by Parties or their Counsel
7    that might reveal Protected Material, other than during a court hearing or at trial.
8          Any use of Protected Material during a court hearing or at trial shall be
9    governed by the orders of the presiding judge. This Order does not apply to any
10   dispositive motions. This Order does not govern the use of Protected Material
11   during a court hearing or at trial.
12   4.    DURATION
13         Even after final disposition of this litigation, the confidentiality
14   obligations imposed by this Order shall remain in effect until a Designating
15   Party agrees otherwise in writing or a court order otherwise directs. Final
16   disposition shall be deemed to be the later of (1) dismissal of all claims and
17   defenses in this Action, with or without prejudice; and (2) final judgment herein
18   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
19   reviews of this Action, including the time limits for filing any motions or
20   applications for extension of time pursuant to applicable law.
21   5.    DESIGNATING PROTECTED MATERIAL
22         5.1    Exercise of Restraint and Care in Designating Material for
23   Protection. Each Party or Non-Party that designates information or items for
24   protection under this Order must take care to limit any such designation to
25   specific material that qualifies under the appropriate standards. The Designating
26   Party must designate for protection only those parts of material, documents,
27   items, or oral or written communications that qualify so that other portions of
28   ///
                            MODIFIED STIPULATED PROTECTIVE ORDER
                                              5.
1    the material, documents, items, or communications for which protection is not
2    warranted are not swept unjustifiably within the ambit of this Order.
3          Mass, indiscriminate, or routinized designations are prohibited.
4    Designations that are shown to be clearly unjustified or that have been made for
5    an improper purpose (e.g., to unnecessarily encumber the case development
6    process or to impose unnecessary expenses and burdens on other parties) may
7    expose the Designating Party to sanctions.
8          If it comes to a Designating Party’s attention that information or items
9    that it designated for protection do not qualify for protection, that Designating
10   Party must promptly notify all other Parties that is withdrawing the inapplicable
11   designation.
12         5.2      Manner and Timing of Designations. Except as otherwise provided
13   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
14   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies
15   for protection under this Order must be clearly so designated before the material
16   is disclosed or produced.
17         Designation in conformity with this Order requires:
18         (a)      for information in documentary form (e.g., paper or electronic
19   documents, but excluding transcripts of depositions or other pretrial or trial
20   proceedings), that the Producing Party affix at a minimum, the legend
21   “CONFIDENTIAL” or “CONFIDENTIAL – COUNSEL’S EYES ONLY”
22   (hereinafter “CONFIDENTIAL legend”), to each page that contains Protected
23   Material. If only a portion or portions of the material on a page qualifies for
24   protection, the Producing Party also must clearly identify the protected
25   portion(s) (e.g., by making appropriate markings in the margins).
26         A Party or Non-Party that makes original documents available for
27   inspection need not designate them for protection until after the inspecting Party
28   has indicated which documents it would like copied and produced. During the
                            MODIFIED STIPULATED PROTECTIVE ORDER
                                              6.
1    inspection and before the designation, all of the material made available for
2    inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
3    identified the documents it wants copied and produced, the Producing Party
4    must determine which documents, or portions thereof, qualify for protection
5    under this Order. Then, before producing the specified documents, the
6    Producing Party must affix the CONFIDENTIAL legend to each page that
7    contains Protected Material. If only a portion or portions of the material on a
8    page qualifies for protection, the Producing Party also must clearly identify the
9    protected portion(s) (e.g., by making appropriate markings in the margins).
10         (b)    for documents, materials, or testimony of a highly confidential or
11   sensitive nature, that the Producing Party affix in a prominent place the legend
12   “CONFIDENTIAL – COUNSEL’S EYES ONLY,” which items may be
13   disclosed only to Counsel.
14         (c)    for testimony given in depositions that the Designating Party
15   identify the Disclosure or Discovery Material on the record, before the close of
16   the deposition all protected testimony.
17         (d)    for information produced in some form other than documentary and
18   for any other tangible items, that the Producing Party affix in a prominent place
19   on the exterior of the container or containers in which the information is stored
20   the legend “CONFIDENTIAL.” If only a portion or portions of the information
21   warrants protection, the Producing Party, to the extent practicable shall identify
22   the protected portions(s).
23         5.3    Inadvertent Failures to Designate. If timely corrected, an
24   inadvertent failure to designate qualified information or items does not, standing
25   alone, waive the Designating Party’s right to secure protection under this Order
26   for such material. Upon timely correction of a designation, the Receiving Party
27   must make reasonable efforts to assure that the material is treated in accordance
28   with the provisions of this Order.
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                               7.
1    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
2          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
3    designation of confidentiality at any time that is consistent with the Court’s
4    Scheduling Order.
5          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
6    resolution process under Local Rule 37-1 et seq.
7          6.3    The burden of persuasion in any such challenge proceeding shall be
8    on the Designating Party. Frivolous challenges, and those made for an improper
9    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
10   parties) may expose the Challenging Party to sanctions. Unless the Designating
11   Party has waived or withdrawn the confidentiality designation, all parties shall
12   continue to afford the material in question the level of protection to which it is
13   entitled under the Producing Party’s designation until the Court rules on the
14   challenge.
15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
16         7.1    Basic Principles. A Receiving Party may use Protected Material
17   that is disclosed or produced by another party or by a Non-Party in connection
18   with this Action only for prosecuting, defending, or attempting to settle this
19   Action. Such Protected Material may be disclosed only to the categories of
20   persons and under the conditions described in this Order. When the Action has
21   been terminated, a Receiving Party must comply with the provisions of section
22   13 below (FINAL DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party at
24   a location and in a secure manner that ensures that access is limited to the
25   persons authorized under this Order.
26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
27   otherwise ordered by the court or permitted in writing by the Designating Party,
28   ///
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                              8.
1    a Receiving Party may disclose any information or item designated
2    “CONFIDENTIAL” only to:
3          (a)    the Receiving Party’s Counsel in this Action, as well as employees
4    of said Counsel to whom it is reasonably necessary to disclose the information
5    for this Action;
6          (b)    the officers, directors, and employees (including House Counsel) of
7    the Receiving Party to whom disclosure is reasonably necessary for this Action;
8          (c)    Experts (as defined in this Order) and investigators of the
9    Receiving Party to whom disclosure is reasonably necessary for this Action and
10   who have signed the “Acknowledgment and Agreement to Be Bound (Exhibit
11   A);
12         (d)    the court and its personnel;
13         (e)    court reporters and their staff;
14         (f)    professional jury or trial consultants, mock jurors, and Professional
15   Vendors to whom disclosure is reasonably necessary for this Action and who
16   have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
17         (g)    the author or recipient of a document containing the information or
18   a custodian or other person who otherwise possessed or knew the information;
19         (h)    during their depositions, witnesses, and attorneys for witnesses, in
20   the Action to whom disclosure is reasonably necessary provided: (1) the
21   deposing party requests that the witness sign the form attached as Exhibit A
22   hereto; and (2) they will not be permitted to keep any confidential information
23   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
24   A), unless otherwise agreed by the Designating Party or ordered by the court.
25   Pages of transcribed deposition testimony or exhibits to depositions that reveal
26   Protected Material may be separately bound by the court reporter and may not
27   be disclosed to anyone except as permitted under this Protective Order; and
28   ///
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                              9.
1          (i)    any mediator or settlement officer, and their supporting personnel,
2    mutually agreed upon by any of the parties engaged in settlement discussions.
3          7.3    Disclosure of “CONFIDENTIAL – COUNSEL’S EYES ONLY”
4    Information or Items. Unless otherwise ordered by the court or permitted in
5    writing by the Designating Party, any information or item designated
6    “CONFIDENTIAL – COUNSEL’S EYES ONLY” may not be disclosed to any
7    Party or Non-Party except as follows:
8          (a)    a Party’s Counsel;
9          (b)    the court and its personnel;
10         (c)    court reporters and their staff;
11         (d)    the author or recipient of a document containing the information or
12   a custodian or other person who otherwise possessed or knew the information;
13   and
14         (e)    any mediator or settlement officer, and their supporting personnel,
15   mutually agreed upon by any of the parties engaged in settlement discussions.
16   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
17   PRODUCED IN OTHER LITIGATION
18         If a Party is served with a subpoena or a court order issued in other
19   litigation that compels disclosure of any information or items designated in this
20   Action as Protected Material, that Party must:
21         (a)    promptly notify in writing the Designating Party. Such notification
22   shall include a copy of the subpoena or court order;
23         (b)    promptly notify in writing the party who caused the subpoena or
24   order to issue in the other litigation that some or all of the material covered by
25   the subpoena or order is subject to this Protective Order. Such notification shall
26   include a copy of this Protective Order; and
27         (c)    cooperate with respect to all reasonable procedures sought to be
28   pursued by the Designating Party whose Protected Material may be affected.
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                              10.
1          If the Designating Party timely seeks a protective order in that other
2    litigation, then the Party served with the subpoena or court order shall not
3    produce any information designated in this action as Protected Material before a
4    determination by the court from which the subpoena or order issued, unless the
5    Party has obtained the Designating Party’s permission or unless otherwise
6    required by the law or court order. The Designating Party shall bear the burden
7    and expense of seeking protection in that court of its confidential material and
8    nothing in these provisions should be construed as authorizing or encouraging a
9    Receiving Party in this Action to disobey a lawful directive from another court.
10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11   PRODUCED IN THIS LITIGATION
12         (a)    The terms of this Order are applicable to information produced by a
13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
14   information produced by Non-Parties in connection with this litigation is
15   protected by the remedies and relief provided by this Order. Nothing in these
16   provisions should be construed as prohibiting a Non-Party from seeking
17   additional protections.
18         (b)    In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party
20   is subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                (1)    promptly notify in writing the Requesting Party and the Non-
23   Party that some or all of the information requested is subject to a confidentiality
24   agreement with a Non-Party;
25                (2)    promptly provide the Non-Party with a copy of the Protective
26   Order in this Action, the relevant discovery request(s), and a reasonably specific
27   description of the information requested; and
28   ///
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                             11.
1                 (3)    make the information requested available for inspection by
2    the Non-Party, if requested.
3          (c)    If the Non-Party fails to seek a protective order from this court
4    within 14 days of receiving the notice and accompanying information, the
5    Receiving Party may produce the Non-Party’s confidential information
6    responsive to the discovery request. If the Non-Party timely seeks a protective
7    order, the Receiving Party shall not produce any information in its possession or
8    control that is subject to the confidentiality agreement with the Non-Party before
9    a determination by the court unless otherwise required by the law or court order.
10   Absent a court order to the contrary, the Non-Party shall bear the burden and
11   expense of seeking protection in this court of its Protected Material.
12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13         If a Receiving Party learns that, by inadvertence or otherwise, it has
14   disclosed Protected Material to any person or in any circumstance not authorized
15   under this Protective Order, the Receiving Party must immediately (a) notify in
16   writing the Designating Party of the unauthorized disclosures, (b) use its best
17   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
18   the person or persons to whom unauthorized disclosures were made of all the
19   terms of this Order, and (d) request such person or persons to execute the
20   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
21   Exhibit A.
22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23   PROTECTED MATERIAL
24         When a Producing Party gives notice to a Receiving Party that certain
25   inadvertently produced material is subject to a claim of privilege or other
26   protection, the obligations of the Receiving Party are those set forth in Federal
27   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
28   whatever procedure may be established in an e-discovery order that provides for
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                             12.
1    production without prior privilege review. Pursuant to Federal Rule of Evidence
2    502(d) and (e), insofar as the parties reach an agreement on the effect of
3    disclosure of a communication or information covered by the attorney-client
4    privileged or work product protection, the parties may incorporate their
5    agreement into this Protective Order.
6    12.   MISCELLANEOUS
7          12.1 Right to Further Relief. Nothing in this Order abridges the right of
8    any person to seek its modification by the Court in the future.
9          12.2 Right to Assert Other Objections. By stipulating to the entry of this
10   Protective Order no Party waives any rights it otherwise would have to object to
11   disclosing or producing any information or item on any ground not addressed in
12   this Protective Order. Similarly, no Party waives any right to object on any
13   ground to use in evidence of any of the material covered by this Protective
14   Order.
15         12.3 Filing Protected Material. A Party that seeks to file under seal any
16   Protected Material must comply with Civil Local Rule 79-5 and with any
17   pertinent orders of the assigned District Judge and Magistrate Judge. See
18   Paragraph 9 of District Judge’s Standing Order. Protected Material may only be
19   filed under seal pursuant to a court order authorizing the sealing of the specific
20   Protected Material at issue. If a Party’s request to file Protected Material under
21   seal is denied by the court, then the Receiving Party may file the information in
22   the public record unless otherwise instructed by the court.
23   13.   FINAL DISPOSITION
24         After the final disposition of this Action, as defined in paragraph 4, within
25   60 days of a written request by the Designating Party, each Receiving Party
26   must return all Protected Material to the Producing Party or destroy such
27   material. As used in this subdivision, “all Protected Material” includes all
28   copies, abstracts, compilations, summaries, and any other format reproducing or
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                             13.
1    capturing any of the Protected Material. Whether the Protected Material is
2    returned or destroyed, the Receiving Party must submit a written certification to
3    the Producing Party (and, if not the same person or entity, to the Designating
4    Party) by the 60 days deadline that (1) identifies (by category, where
5    appropriate) all the Protected Material that was returned or destroyed and
6    (2) affirms that the Receiving Party has not retained any copies, abstracts,
7    compilations, summaries or any other format reproducing or capturing any of
8    the Protected Material. Notwithstanding this provision, Counsel are entitled to
9    retain an archival copy of all pleadings, motion papers, trial, deposition, and
10   hearing transcripts, legal memoranda, correspondence, deposition and trial
11   exhibits, expert reports, attorney work product, and consultant and expert work
12   product, even if such materials contain Protected Material. Any such archival
13   copies that contain or constitute Protected Material remain subject to this
14   Protective Order as set forth in Section 4 (DURATION).
15   14.   Any violation of this Order may be punished by any and all appropriate
16   measures including, without limitation, contempt proceedings and/or monetary
17   sanctions.
18         IT IS SO ORDERED.
19
     DATED: September 24, 2019
20

21                                              ___________/s/______________
                                                Honorable Jacqueline Chooljian
22                                              United States Magistrate Judge

23

24

25
26

27

28
                           MODIFIED STIPULATED PROTECTIVE ORDER
                                             14.
